DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on April 26, 2021.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest obtaining, by the source access network node, cell set information from each of a plurality of cell sets in an access network, each cell set including at least two cells able to simultaneously intercommunicate with a same terminal, selecting, by the source access network node, one of the plurality of cell sets as a target cell set for handover by the terminal communicatively connected to the source access network node in accordance with the cell set information, sending, by the source access network node, information to the target access network, as recited in independent claims 27, 31 and 53.

With regards to claims 27, 31 and 53, the closest prior art reference of record, Dimou et al. (US 2011/0080825), discloses user terminal to perform radio link failure (RLF) recovery at a cell that is known to possess the user context, while considering that this cell should yield good radio conditions (if not the best) to the user terminal; A cell may be predefined for use by the user terminal in recovering its radio connection. Based on providing signal strength thresholds to the user terminal, for use in determining whether to use a predefined cell for reconnecting to the network, the user terminal attempts RLF recovery first in the predefined cell. By providing user context to the predefined cell in advance of a recovery attempt by the user terminal, the time for recovery is lessened.


Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472